UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1852



JOHN STEVEN LEROSE; REBECCA LAUREN LEROSE-
SWEENEY; FRANK GIGLIOTTI; EUGENE FRANCIS
CONNELLY; RONALD AMATI,


                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          and


WILLIAM D. COGER, JR.,

                                                           Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:03-cv-02372)


Submitted: December 14, 2006               Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Eric Bruce Snyder, BAILEY & GLASSER, LLP, Charleston, West
Virginia, for Appellants. Fred B. Westfall, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.

PER CURIAM:

           John Steven LeRose, Rebecca Lauren LeRose-Sweeney, Frank

Gigliotti, Eugene Francis Connelly, and Ronald Amati seek to appeal

from the district court’s order entering judgment in favor of the

United States in the Appellants’ lawsuit against the United States

and William Coger, Jr.      The claims against Coger are still pending

in the district court.      This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order Appellants seek to appeal is neither a final

order   nor     an   appealable    interlocutory      or   collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 2 -